Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of restriction requirement in the reply filed on 5/27/21 is acknowledged.  The traversal is on the ground(s) that MPEP § 803 and/or arguing the claims are considered in the same application.  This is not found persuasive because Inventions I -III are related different subclasses and Species A and B require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Examiner’s note: Examiner interviewed with Applicant’s attorney on 6/4/21. Applicant’s attorney recognized the listed species are mutually exclusive and the inventions I-III are drawn to different fields of search. However, Applicant’s attorney need Applicant’s authorization for the traversal of the restriction.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 7, the limitations “the positioning structure protrudes from the at least one side plate of the tray and is located at the pivoting path of the handle so that the stopper portion presses against and stops the handle at the opened position so as to prevent the handle from pivoting toward the closed position” are unclear since this claim should be dependent on one of the claims 3, 4, or 6. For the purpose of examination, the limitation will be considered to read “the positioning structure protrudes from the at least one side plate”. 

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations (see above 112 rejection including positioning structure, pivoting path, stopper portion presses against, etc.), rejected under 35 U.S.C. 112, second paragraph, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

Claims 1, 7-11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by JAU (US 20150327414).
With regard claim 1, Jau discloses A mount assembly for add-in card, (abstract; fig 1-3) comprising: a base plate; a tray, slidably disposed on the base plate (base plate including 122; tray including 112 and associated parts as discussed in the following rejection); and a handle (134 and associated parts as discussed in the following rejection), comprising a pivot portion (the portion pivot with the based plate and connected to the handle) and a tray installation portion (the portion of the tray pivotally and slidably connects to the handle structure including the rods. Including, but not limited to, 123, 124), wherein the pivot portion is pivotally disposed on the base plate, and the tray installation portion is pivotally and slidably disposed on the tray (see also fig 1). 
With regard claim 8, Jau further disclosed the tray comprises a handle installation portion (at least 111 and associated parts as discussed in the following rejection), one of the handle installation portion of the tray and the tray installation portion of the handle is a sliding slot (at least fig 1, the slot for 111), the other one of the handle installation portion of the tray and the tray installation portion of the handle is a protrusion, and the protrusion is slidably and pivotally located in the sliding slot (the 111 moves/slides inside the slot and also changes the angle positon; Examiner consider as “slidably and pivotally located in the sliding slot”).
With regard claim 9, Jau further disclosed the base plate has at least one first guide structure (see the following), the tray has at least one second guide structure (see the following), one of the at least one first guide structure and the at least one second guide structure is a sliding slot (124), the other one of the at least one first guide structure and the at least one second guide 
With regard claim 10, Jau further disclosed the handle comprises a grip part (fig 1, grip part on top) and at least one arm part (Fig 1, at least arm part below the grip part), the pivot portion and the tray installation portion are located on the at least one arm part (see Fig 1), and the grip part is movably located on the tray via the arm part (see fig 1, fig 3). 
 With regard claim 11, Jau further disclosed at least one spacer located between the base plate and the tray (see fig 2, fig 3, any extra structure/materials between the base plate and the tray; Examiner consider as “at least one spacer”). 
With regard claim 7 (see 112 rejection; Examiner can’t determine the dependency of this claim), Jau further disclosed a positioning structure (see below), the tray comprising a bottom plate and at least one side plate (at least fig 1, the bottom plate on the bottom and the side plates on both sides), wherein the bottom plate is slidably disposed on the base plate (fig 1, fig 3), the at least one side plate is disposed on the bottom plate (fig 1), the tray installation portion of the handle is pivotally and slidably disposed on the at least one side plate of the tray (fig 1 and fig 3; examiner consider the tray installation portion of the handle is pivotally and slidably disposed on the at least one side plate of the tray, especially when the handle is pivot with respect to the tray), the handle is pivotable between an opened position and a closed position along a pivoting path (fig 1, fig 3)) with respect to the base plate, the positioning structure protrudes from the at least .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over JAU (US 20150327414) in view of Chang (US 9959909).
With regard claim 2, Jau lacks teaching an elastic biasing component connected to the handle and the tray and configured to force the handle to move relative to the base plate and the tray. Chang teaches: an elastic biasing component (at least fig 3A, 130) connected to the handle and the tray. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (biasing component and associate structure to hold and engage the biasing component) and modify to previous discussed structure (modified to between the handle and the tray and 
With regard claim 3, Jau further disclosed, the base plate comprises a main body part and a sidewall part (fig 1, the main body part in the middle and the sidewall part on the side of the main body part), the tray is slidably disposed on the main body part (compare fig 1-3), the sidewall part protrudes from the main body part and has a step (at least fig 1, the step extended from the main body part), a side of the sidewall part located away from the main body part has an upper edge (at least fig 1, the upper edge on top of the sidewall).
Jau lacks teaching (as a whole structure): a positioning structure, the positioning structure comprising an elastic connection portion and a stopper portion, wherein the stopper portion is movably disposed on the tray via the elastic connection portion; the stopper portion of the positioning structure is configured to removably contact the step or slide on the upper edge of the sidewall part.
Chang teaches a mount assembly comprising: a positioning structure (see below), the positioning structure comprising an elastic connection portion (at least fig 4B, the portion connects the elastic item and the stopper portion 126) and a stopper portion (126), wherein the stopper portion is movably disposed on the tray (at least fig 2) via the elastic connection portion (fig 4); the stopper portion of the positioning structure is configured to removably contact the step or slide on the upper edge of the sidewall part (at least fig 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature 
With regard claim 4, the above discussed art further disclosed the positioning structure further comprises a middle portion and an actuating portion, and the stopper portion and the actuating portion respectively protrude from two opposite sides of the middle portion and are connected to the elastic connection portion via the middle portion (see the following annotated fig). 

    PNG
    media_image1.png
    393
    477
    media_image1.png
    Greyscale

With regard claim 5, the above discussed art further disclosed the positioning structure further comprises a stopper structure (at least fig 4A, fig 9, the structure located above a side of the middle portion on which the actuating portion is protruding from, no label, which can stop the 120 in the close position shown in fig 9) fixed on the tray and located above a side of the middle portion on which the actuating portion is protruding from (at least fig 9).
 With regard claim 6, Jau further disclosed the handle is pivotable between an opened position and a closed position along a pivoting path with respect to the base plate (fig 2 and fig 3).
Jau lacks teaching: a positioning structure, the positioning structure comprising an elastic connection portion and a stopper portion, the stopper portion is movably disposed on the tray via 
Chang teaches: a positioning structure (see below), the positioning structure comprising an elastic connection portion (at least fig 4B, the portion connects the elastic item and the stopper portion 126) and a stopper portion, the stopper portion (126) is movably disposed on the tray via the elastic connection portion; the stopper portion is at the pivoting path (see fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (positioning structure including 126 and/or 124 and the associate interlock 114 in fig 11) and modify to previous discussed structure (modified to the structure between the handle and the sidewall right next to the handle rotation structure as that the 126/114 can interlock and top the handle) so as to have (Jau in view of Chang): the stopper portion presses against (discussed in Chang) and stops the handle at the opened position (when the item 126/114 are interlock) so as to prevent the handle from pivoting toward the closed position.  The motivation to modify the previous discussed structure with the current feature is to further protect the device and/or improve the handling process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841